KEN PAXTON
                                          ATTORNEY GENERAL OF TEXAS




                                              November 13, 2017



The Honorable Abel Herrero                                 Opinion No. KP-0175
Chair, Committee on Land & Resource
     Management                                             Re: Whether an appraisal district is authorized
Texas House of Representatives                              to modify the boundary of a school district upon
Post Office Box 2910                                        receipt of information suggesting the survey
Austin, Texas 78768-2910                                    line is inaccurate (RQ-0168-KP)

Dear Representative Herrero:

        You ask whether "a tax appraisal district has authority to detach and annex property from
an independent school district." 1 As background, you explain that "the Magnolia Independent
School District ("Magnolia ISD") and the Montgomery Independent School District
("Montgomery ISD'') are contiguous public school districts located within Montgomery County."
Request Letter at 1. You further explain that the recognized boundary line between the districts
was "set by survey lines" and has not changed "for at least sixty years." Id. 2 You tell us that a
developer provided information to the Montgomery County Appraisal District "suggesting that
one of the survey lines marking the boundary between Magnolia ISD and Montgomery ISD was
incorrect," and thereafter the appraisal district "moved a portion of the survey line," which resulted
in "annexing a portion of Magnolia ISD territory to Montgomery ISD." Id. Furthermore, you
state that the appraisal district did not seek approval from either school district "to make thi~
change to the well-established boundary line." Id.

        You question the appraisal district's authority to take such action and suggest that section
13.051 of the Education Code provides the exclusive procedure to effectuate this change. Id. at
1-2. Section 13.051 provides an admiµistrative scheme for detaching and annexing territory
between contiguous school districts. TEX. EDUC. CODE § 13.051. The process begins with a
petition, which both school districts' boards of trustees must approve, subject to appeal to the
Commissioner of Education. Id.§ 13.051(a), (d), G). The school districts must also hold hearings
to consider the effects of the proposed change on affected persons. Id. § 13.05l(g)-(h). If
approved, the commissioners court of the county where the territory is located must enter an order
          1
         Letter from Honorable Abel Herrero, Chair, House Comm. on Land & Res. Mgmt., to Honorable Ken
Paxton, Tex. Att'y Gen. at I (June 29, 2017), https://www.texasattomeygeneral.gov/opinion/requests-for-opinions-
rqs ("Request Letter").
          2 Briefingprovided by Magnolia ISO similarly states that the "issue here is the location of the T.J. Nichols
 Survey line which serves as a marker delineating the boundary between the two school districts." See Brief from
 Douglas R. Brock, Walsh Gallegos Trevino Russo & Kyle, P.C., to Virginia K. Hoelscher, Chair, Op. Comm. at I
 (July 27, 2017) ("Magnolia ISO Brief') (on file with the Op. Comm.).
The Honorable Abel Herrero - Page 2                   (KP-0175)



redefining the boundaries of the districts affected by the transfer. Id. § 13.051(i). If Montgomery
County residents living within the disputed area, historically cohsidered part of Magnolia ISD,
desired to detach their property and annex it into Montgomery ISD, section 13 .051 would provide
an appropriate avenue to attempt such a change. The tax appraisal district has no authority to
detach property from one school district and transfer the property to another school district under
section 13.051.

         However, based on the limited facts provided, it is not clear that the appraisal district
detached property from one district and annexed it to another as contemplated in section 13.051.
It appears a dispute exists about the accuracy of a survey relied on to determine the boundary
between the two districts, and the appraisal district concluded that the long-standing boundary line
adopted by the school districts is inaccurate. 3 Addressing a similar dispute between two school
districts, one Texas court held section 13.051 of the Education Code inapplicable

                 because one district was not seeking to actually detach or annex
                 additional property into its district, which would have required TEA
                 oversight, but was instead seeking a judicial declaration of the
                 "parties' rights, interests, and obligations," as to the Disputed Area
                 and the location of its boundary, which could be appropriately
                 resolved through a declaratory judgment action.

Nw. Indep. Sch. Dist. v. Carroll Indep. Sch. Dist., 441 S.W.3d 684, 687 (Tex. App.-Fort Worth
2014, pet. denied) (citing Carroll Indep. Sch. Dist. v. Nw. Indep. Sch. Dist., 245 S.W.3d 620, 625-
26 (Tex. App.-Fort Worth 2008, pet. denied)). In that case, the districts defined their joint
boundary as conterminous with the county line. Carroll Indep. Sch. Dist. v. Nw. Indep. Sch. Dist.,
245 S.W.3d at 624. A court determined that the county line was farther north than previously
believed, and a boundary dispute thereafter arose between the two school districts about whether
to modify the school district boundary line consistent with the newly drawn county line. Id.
Clarifying the nature of the suit, the court explained that one school district did not seek to detach
and annex area from the other district but instead sought a "determination regarding in which of
these districts the Disputed Area is, and always has been, located." Id. at 625. If the nature of the
dispute in Montgomery County is similar, section 13.051 may not apply to the issue you raise.

         Even if section 13.051 is inapplicable, the question remains whether the appraisal district
has independent authority to determine the accuracy of the survey lines establishing the boundaries
of the school districts and to modify those lines. Chapter 6 of the Tax Code sets out the procedures
for the local administration of property taxes and establishes a tax appraisal district in each county,
making the appraisal district "responsible for appraising property in the district for ad valorem tax
purposes of each taxing unit that imposes ad valorem taxes on property in the district." TEX. TAX
CODE § 6.0l(a)-(b); see also 34 TEX. ADMIN. CODE § 9.3002 (requiring appraisal offices to

         3
          Magnolia ISO informs us that it has "no records or recollection of any boundary dispute issues between the
two districts and specifically no concerns between the two districts over the location of the T.J. Nichols Survey Line."
Magnolia ISO Brief at 1. However, the facts as described indicate that at least one property owner in the disputed
area questions the accuracy of the boundary line. See id. at 2; Request Letter at 1.
The Honorable Abel Herrero - Page 3                   (KP-0175)



"develop and maintain a system oftax maps covering the entire area of the taxing units for whom
each office appraises property"). No provision within chapter 6 authorizes the appraisal district to
determine or correct the boundaries of a taxing unit. 4 Instead, the Tax Code requires the taxing
unit, such as a school district, to notify the appraisal district of the taxing unit's boundaries: "If a
new taxing unit is formed or an existing taxing unit's boundaries are altered, the unit shall notify
the appraisal office of the new boundaries within 30 days after the date the unit is formed or its
boundaries are altered." TEX. TAX CODE§ 6.07. Furthermore, section 13.010 of the Education
Code requires each school district to file with the Texas Education Agency:

                 ( 1) a complete and legally sufficient description of the boundaries
                 of the district;

                 (2) a map of the district that:

                     (A) is drawn to the county general highway maps produced by
                     the Texas Department of Transportation or a similar map of
                     sufficient detail to display the names of visible features that the
                     boundaries follow or to which the boundaries are in close
                     proximity; and

                     (B) is an accurate and legible representation of the boundaries in
                     relationship to other features on the map; and

                 (3) a list of voting precincts in the district ....

TEX. EDUC. CODE § 13.0lO(a). Read together, these provisions require a school district to
determine where the physical boundaries of the district exist and to forward that information to the
appropriate entities. 5 We find no separate authority authorizing an appraisal district to make an
independent determination as to the legal boundaries of a school district. Thus, the Legislature
has not given an appraisal district independent authority to determine or alter the boundaries
established by a school district.




         4
          A taxing unit is an entity "that is authorized to impose and is imposing ad valorem taxes on property." TEX.
TAX CODE § 1.04(12). An appraisal district itself does not have authority to impose taxes and is therefore not a
taxing unit. Tex. Att'y Gen. Op. No. JM-919 (1988) at 2.
         5
           To the extent that a question exists about the location of a district's boundaries, a declaratory judgment
action may be brought, including by an aggrieved property owner, to obtain a judicial determination as to the actual
location of the boundary of the school district.
The Honorable Abel Herrero - Page 4         (KP-0175)



                                      SUMMARY

                       A tax appraisal district has no authority to detach property
              from one school district and transfer the property to another school
              district under section 13.051 of the Education Code.

                      The Legislature has not given an appraisal district
              independent authority to determine or alter the boundaries
              established by a school district.

                                            Very truly yours,




                                            KEN PAXTON
                                            Attorney General of Texas



JEFFREY C. MATEER
First Assistant Attorney General

BRANTLEY STARR
Deputy First Assistant Attorney General

VIRGINIA K. HOELSCHER
Chair, Opinion Committee